Third Court of Appeals



                                        RECEIPT FOR CHECK-OUT RECORD
                                                       (CLOSED CASES)


         This is to acknowledge that 1 have taken receipt of the following items of this record. I understand that I am fully
responsible for the care and custody of these items. These items will be returned no later than the due date shown
below. These items were received by me in good condition, properly bound and certified by the appropriate Clerk or Court
Reporter if applicable.

 Cause Number:     03-12-00411-CV                              Retention Center No.:

 Name of Cause:      Metro Ford Truck Sales v TX Dept of Motor Vehicles
 Items Checked out:
 1 volume of administrative record

                                                                                                         /received S
                                                                                                                 MAR 16 2015
                                                                                                               THIRD COURT OFAPPEALS
                                                                                                           \      JEFFREY D. KYLE




 Dale hems Checked Out:                                        Date Items are clue:    PERMANENT


 Requested By:

 Attorney:    Linda B. Secord
 Signature:                                                    Driver Lie.

 Bar Card Nuinoer:

 Firm/Agency:     Environmental Protection Division
 Address:     P.O. Box 12548

 Phone Number:    512-463-2012
 *******************************


 Approved By:     Jeff Kyle
 ***********************************************************************************************************


 Dates Items Returned:   PERMANENT